DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about six months" in claims 3 and 13 is a relative term which renders the claim indefinite.  The term "about six months" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “about six months” does not provide a manner by which to . 
The term "proximate" in claims 1, 10, 11 and 18 are a relative terms which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “proximate” does not provide a manner by which to determine the limits of “about.” The term “proximate” could mean anything from being on the same screen to being immediately next to. Therefore those claims are rejected.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-11, 14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Effrat et al. (“Effrat”), United States Patent Application Publication No. 2011/0055189.

As per claim 1, Effrat discloses a method for showing personalized, comprising: 
([0070]-[0073] wherein the historical data stores a plurality of queries across a group of users); 
for each of the plurality of queries, identify at least on associated quick answer segment ([0073] wherein the categories (quick answer segments) associated with the clients can be stored in the historical data with the queries as described in [0070]-[0072] wherein answer  boxes have a particular category) ;  
receiving a current query from a user ([0040] wherein a query is input by a user); 
identifying a current quick answer segment associated with the current query ([0040] wherein the query can be “weather San” and the weather category is identified); 
retrieving prior queries received from the user with an associated quick answer segment equal to the current quick answer segment ([0048] wherein it can be determined that the user generally asks about a certain category of answer, such as weather, wherein there is a threshold as described in [0047]); 
selecting a subset of the prior queries received from the user ([0048] wherein the subset can be user specific); and 
presenting the subset ([0071] wherein the subset category “weather” is presented next to the weather in the weather “answer box” as shown in Fig. 6A) proximate to a quick answer associated with the current query ([0071] wherein the “answer box” for is displayed with the actual weather as the quick answer) on a results page comprising results based on the current query ([0071] wherein the answer box can be presented to users along with search results for the query input).  

 ([0048]-[0051] wherein the system is trained by determining the most dominant segment); and presenting a subset of the plurality of queries to the machine learning model to identify at least one quick answer segment associated with each query in the subset (0052] wherein the subset is the queries where the user chose an answer segment for a query).  

As per claim 7, Effrat discloses the method of claim 1 wherein identifying the plurality of queries across at least one user group comprises: for each of the plurality of queries:
 identifying a query quick answer in search results received by submission of a query of the plurality of queries to a search system ([0045] wherein dominant query engine identifies the quick answer by looking at the query suggestions);
 creating a query record comprising the query, a userID of a user that submitted the query, and the query quick answer ([0045] wherein a userID is an IP address); and 
assembling the query records into a query history ([0045] wherein the user search history data is the query history).  

As per claim 8, Effrat discloses the method of claim 7 further comprising: for each query record in the query history: submitting the query of the query record to a trained machine learning model ([0041]-[0043] wherein the popularity value is the training model that analyzes the query) and receiving in response a quick answer segment ([0040] wherein the system can generate a dominant query such as wherein the weather answer box (quick answer segment) is associated with the query “weather San”); combining the quick answer segment with the query record to create an entry into a query database ([0040] wherein the weather answer box (quick answer segment) is associated with the query “weather San”).  

As per claim 9, Effrat discloses the method of claim 8, wherein retrieving prior queries received from the user with an associated quick answer segment equal to the current quick answer segment comprises: searching the query database and extracting therefrom queries with a userID associated with the user and a quick answer segment equal to the current quick answer segment ([0045] wherein use specific data and quick segment (like weather) are derived by IP address, a user ID).  

As per claim 10, Effrat discloses the method of claim 1 further comprising: retrieving prior queries received from other users that had at least one common search result with the current query ; select a subset of the prior queries from other users ([0042] wherein the popular query suggestions are determined); and  Atty. Dkt. No. 407145-US-NP23presenting the subset of the prior queries from other users proximate to the subset of the prior queries received from the user ([Fig. 6A] wherein prior queries from other users are the queries such as “weather forecast” “weather network” or “weather network”  which is proximate to “Weather”.)



As per claim 14, claim 14 is the system that performs a method substantially similar to the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 17, Effrat discloses the system of claim 11 wherein identifying the plurality of queries across at least one user group comprises: for each of the plurality of queries: identifying a query quick answer in search results received by submission of a query of the plurality of queries to a search system ([0045] wherein dominant query engine identifies the quick answer by looking at the query suggestions);
creating a query record comprising the query, a userID of a user that submitted the query, and the query quick answer ([0045] wherein a userID is an IP address); and assembling the query records into a query history([0045] wherein the user search history data is the query history); for each query record in the query history: submitting the query of the query record to a trained machine learning model ([0041]-[0043] wherein the popularity value is the training model that analyzes the query) and receiving in response a quick answer segment ([0040] wherein the system can generate a dominant query such as wherein the weather answer box (quick answer segment) is associated with the query “weather San”); combining the quick answer segment with the query record to create an entry into a query database([0040] wherein the weather answer box (quick answer segment) is associated with the query “weather San”); and wherein retrieving prior queries received from the user with ([0045] wherein use specific data and quick segment (like weather) are derived by IP address, a user ID).    

As per claim 18, Effrat discloses a computer storage medium comprising executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising: 
identifying a plurality of queries across at least one user group([0070]-[0073] wherein the historical data stores a plurality of queries across a group of users); for each of the plurality of queries, identify at least on associated quick answer segment ([0073] wherein the categories (quick answer segment) associated with the clients can be stored in the historical data with the queries as described in [0070]-[0072] wherein answer  boxes have a particular category);   
receiving a current query from a user([0040] wherein a query is input by a user); 
Atty. Dkt. No. 407145-US-NP25identifying a current quick answer segment associated with the current query ([0040] wherein the query can be “weather San” and the weather category is identified); retrieving prior queries received from the user with an associated quick answer segment equal to the current quick answer segment ([0048] wherein it can be determined that the user generally asks about a certain category of answer, such as weather, wherein there is a threshold as described in [0047]); selecting a subset of the prior queries received from the user user ([0048] wherein the subset can be user specific);  retrieving prior queries received from other users that had at least one common search result with the current query ([0042] wherein the popular query suggestions are determined); select a subset of the prior queries from other users([Fig. 6A] wherein prior queries from other users are the queries such as “weather forecast” “weather network” or “weather network”  which is subset of queries related to the input); presenting the subset proximate to a quick answer associated with the current query on a results page comprising results based on the current query ([Fig. 6A] wherein prior queries from other users are the queries such as “weather forecast” “weather network” or “weather network”  which is proximate to “Weather”)
 and presenting the subset of the prior queries from other users proximate to the subset of the prior queries received from the user([Fig. 6A] wherein prior queries from other users are the queries such as “weather forecast” “weather network” or “weather network”  which is proximate to the “Weather” in San Francisco.).

As per claim 19, claim 19 is the product that performs a method substantially similar to the system of claim 17 and is rejected for the same rationale and reasoning. 

As per claim 20, Effrat discloses the computer storage medium of claim 18 retrieving prior queries received from other users that had at least one common search result with the current query comprises Atty. Dkt. No. 407145-US-NP26searching a second query database for queries with an associated search result equal to a search result associated with the current query ([0037] wherein query suggestions for the input are described).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Effrat in view Oztekin et al. (“Oztekin”), United States Patent No. 8,468,143.

As per claim 2, Effrat discloses the method of claim 1, but does not disclose wherein the plurality of queries comprise queries received by all users over a designated time period.  However, Oztekin teaches wherein the plurality of queries comprise queries received by all users over a designated time period ([Col 10, lines 13-25] wherein historical query information consists of queries from a plurality of users for six months).  
Both Effrat and Oztekin teach logging query data. One could store the queries from all users for 6 months as in Oztekin instead of the log data in Effrat to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain 

As per claim 3, note the rejection of claim 2 where Effrat in view Oztekin are combined. The combination teaches the method of claim 2. Oztekin further teaches wherein the designated time period comprises about six months ([Col 10, lines 13-25] wherein historical query information consists of queries from a plurality of users for six months).   .  

As per claim 12, claim 12 is the system that performs a method substantially similar to the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is the system that performs a method substantially similar to the method of claim 3 and is rejected for the same rationale and reasoning. 


Claims 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Effrat in view Azzam et al. (“Azzam”), United States Patent Application Publication No. 2004/0249808.

([0046] wherein for each query, the results are evaluated to determine a response). 
Both Effrat and Azzam describe a question and answering query. One could use the method of determining the answer to questions from Azzam with the system in Effrat to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining an answer based on search segments in past queries in Effrat with the answer being determine by evaluating results in Azzam in order to be able to answer any question without being limited to only intended queries.

As per claim 6, Effrat discloses the method of claim 1, but does not disclose wherein identifying the current quick answer segment comprises evaluating results received from a search system in response to submission of the current query to the search system. However, Azzam teaches wherein identifying the current quick answer segment comprises evaluating results received from a search system in response to submission of the current query to the search system ([0046] wherein for each query, the results are evaluated to determine a response). 


As per claim 15, claim 15 is the system that performs a method substantially similar to the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the system that performs a method substantially similar to the method of claim 6 and is rejected for the same rationale and reasoning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158